Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 17, 2002 (People v McLoyd, 295 AD2d 1022 [2002]), affirming a sentence of the County Court, Suffolk County, imposed August 26, 1997.
Ordered that the application is denied.
We have considered the arguments raised by the defendant’s counsel in support of the writ of error coram nobis, that former appellate counsel’s failure to contend on appeal that the *499defendant’s plea of guilty was coerced by the trial court and that his trial counsel was ineffective constituted ineffective assistance of appellate counsel. The trial court’s conduct was not coercive (see People v Reels, 17 AD3d 488 [2005]; People v Allen, 273 AD2d 319 [2000]; People v Jones, 232 AD2d 505 [1996]) and there is no evidence in the record that trial counsel’s performance was ineffective (see People v Jones, supra). Accordingly, the defendant’s contention that former appellate counsel’s failure to raise these claims on appeal constituted ineffective assistance of appellate counsel is without merit. Florio, J.E, Schmidt, Santucci and Goldstein, JJ., concur.